DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DANIELLE DEVARONA,
                            Appellant,

                                    v.

  WAL-MART STORES, INC., a Delaware Corporation and WAL-MART
        STORES EAST, LP, a Delaware Limited Partnership,
                          Appellees.

                              No. 4D18-1075

                          [January 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE160006653(25).

  Ron Renzy of Wallberg & Renzy, P.A., Coral Springs, for appellant.

   Gregory A. Reed and Julian M. Smothers of Simon, Reed & Salazar,
P.A., Miami, for appellees.

PER CURIAM.

  Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.